Citation Nr: 1215097	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  98-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty from February 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to non-service-connected pension.  

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in August 2001.  

The Veteran's claim for entitlement to a permanent and total disability evaluation for pension purposes was first before the Board in October 2001.  The claim was remanded for additional development, to include making a determination as to what disabilities, if any, were the result of the Veteran's MVA in August 1996 that occurred while he was driving under the influence of alcohol.  

In June 2006, the RO issued an administrative decision finding that the Veteran's disabilities incurred on August 24, 1996 as a result of the MVA were the result of willful misconduct.  The decision, however, did not list any specific disabilities.  

In September 2008, the Veteran was advised that the Veterans Law Judge who presided over that hearing was no longer with the Board and he was offered the opportunity to have a new hearing.  The Veteran responded that same month that he did not desire a new hearing.  He asked that his case be decided based on the evidence of record.

However, when the case came before the Board again in November 2008, it was remanded again because the Veteran had never been provided notice of the June 2006 administrative decision or his appellate rights, and this issue was inextricably intertwined with the Veteran's underlying claim for entitlement to a permanent and total disability evaluation for pension purposes.  In addition, the Board specifically indicated that the Veteran must be examined to determine what disabilities, if any, the Veteran's claim of entitlement to non-service-connected pension was based, and whether any such injuries/disabilities were due to the Veteran's own willful misconduct.  The Veteran subsequently failed to report to his scheduled examinations.  

The claim was remanded again in October 2011 for additional development of the record.  In the October 2011 remand, the Board pointed out that the Veteran's VA examination notices had been sent to multiple addresses, and it was unclear based on the record, where the Veteran lived.  There was evidence that the Veteran was homeless, and it did not appear that any mail was being sent to the Veteran's next of kin/emergency contact.  Importantly, this remand also notified the Veteran that if he failed to appear to a VA examination scheduled in conjunction with his pension claim, that his claim may be denied as a matter of law.  

Subsequent to the October 2011 remand, the Veteran was located, and contacted by a representative from the RO to confirm his present address.  The RO complied with the remand directives.  VA mental health records from November 2010 through September 2011 were obtained and show that the Veteran continued to have a substance abuse problem and that he was unable to attend most therapy sessions due to a lack of transportation.  The RO sent an updated duty-to-assist letter to the Veteran notifying him of the June 2006 administrative decision.  The RO made formal finding that the Veteran's Social Security Administration records were unavailable, and the RO scheduled the Veteran for a VA examination.  The Veteran once again failed to report to the examination.  


FINDINGS OF FACT

1.  The Veteran suffered injuries, including a left knee injury, in a motor vehicle accident (MVA) on August 24, 1996, as a result of his own willful misconduct due to alcohol abuse and polysubstance abuse.  

2.  The Veteran's non-service-connected disabilities include gastroesophageal reflux disease (GERD), rated as 30 percent disabling; degenerative changes of the cervical and thoracic spine, each rated as 10 percent disabling; adjustment disorder with depressed mood, rated as 10 percent disabling; right leg operations, rated as noncompensable; and status post left pneumothorax, rated as noncompensable.  The combined evaluation is 50 percent.  Residuals of a left knee injury with arthritis, were originally rated as 30 percent disabling before it was determined that the injuries resulting from the automobile accident were the result of willful misconduct.  

3.  The evidence of record shows that the Veteran sustained a fracture of his left patella as a result of the August 1996 MVA; however, it is not known what other disabilities, if any, were incurred as a result of the August 1996 MVA because the VA examinations of record do not indicate such, and the Veteran has refused to appear for VA examinations scheduled on his behalf for the specific purpose of determining what disabilities are permanent and total and which of these disabilities are due to the Veteran's own willful misconduct.  

4.  The record does not show that the Veteran is in receipt of SSA benefits due to disabilities not due to his own willful misconduct.

5.  Due to the Veteran's failure to report for examination, it cannot be established as to whether any of the Veteran's disabilities (other than the left knee disability) are not due to his willful misconduct; the evidence therefore shows that the Veteran is not permanently and totally disabled from disabilities not the result of his own willful misconduct.  

6.  The Veteran has not yet attained the age of 65 years.


CONCLUSION OF LAW

Basic entitlement to non-service-connected pension benefits is not established.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3), 3.102, 3.159, 3.342, 3.655(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's initial claim was denied in March 1998, prior to the establishment of the current law and regulation governing VAs duties to notify and assist the Veteran with the development of his claim.  Thus, it would have been impossible for the RO to provide an adequate duty to assist letter prior to the initial adjudication of the claim.  However, multiple duty-to-assist letters have been sent to the Veteran during the course of the appeal since the current law was enacted in November 2000.  These letters have provided the Veteran with all the information necessary to substantiate his claim and have provided notice of all of the current law and regulations pertinent to his claim for pension.  These letters have been followed by several supplemental statements of the case, including the most recent one dated in February 2012.  The Veteran has been given every opportunity to substantiate his claim, but, as noted below, has failed to cooperate by refusing to appear for VA examinations scheduled for the specific purpose of determining which of the Veteran's disabilities are due to his willful misconduct and which disabilities are not the result of his willful misconduct.  

Chronologically, in this case, the Veteran appeared for his travel Board hearing in August 2001, and the Board subsequently remanded the case in October 2001 before the RO issued its first comprehensive duty-to-assist letter to the Veteran in August 2003.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for non-service-connected pension, and the relative duties of VA and the claimant to obtain evidence.  

The RO subsequently obtained the Veteran's police report from his MVA in August 1996 and also obtained some private treatment records identified by the Veteran as pertinent to his claim.  The Veteran was also afforded VA examinations in April 2000 and April 2003, which identified current disabilities.  

In addition, pursuant to the October 2001 remand directives, the RO issued an administrative decision in June 2006, finding that the Veteran's disabilities sustained during his MVA in August 1996 were due to willful misconduct.  The RO reported therein that the Veteran was treated for a pneumothorax and left knee injuries following the accident.  The RO also requested in a July 2002 letter that the Veteran identify any additional evidence pertaining to the accident.  In an August 2003 letter, the Veteran was asked to provide any information pertaining to jail records.  Moreover, additional VA medical records were associated with the claims folder.  

In subsequent notice to the Veteran in April 2008, via a Report of Contact, he was informed that because his receipt of SSI had been established, he was eligible for non-service-connected pension benefits; however, in a June 2008 supplemental statement of the case, the RO notified the Veteran that he was erroneously awarded pension benefits because the June 2006 Administrative Decision finding that the Veteran's disabilities were due to his own willful misconduct was overlooked.  As a result, the RO once again concluded that the Veteran was not entitled as a matter of law.  

In a subsequent letter, sent to the Veteran in September 2008, the Veteran was notified that the Veterans Law Judge who presided over the August 2001 travel Board hearing was no longer employed at the Board, and as such, he had the right to appear for a hearing before another Veterans Law Judge who would ultimately decide his case.  The Veteran responded in September 2008, by checking the appropriate box on a form, that he did not desire another hearing.  

When the case was before the Board again in November 2008, the Board determined that the RO had not substantially complied with the remand directives set forth in the prior remand of October 2001.  More specifically, the examinations of April 2003 were inadequate because they did not contain opinions as to which disabilities, if any, were due to the Veteran's August 1996 MVA, and which were not due to the Veteran's willful misconduct.  Moreover, the November 2008 remand also pointed out that the Veteran was never provided notice of the June 2006 administrative decision which determined that disabilities incurred in the MVA of August 1996 were due to his own willful misconduct.  Thus, another remand was needed to comply with the prior remand directives.  

Pursuant to the November 2008 remand directives, the RO sent the Veteran a duty-to-assist letter in February 2009 that specifically notified the Veteran of the June 2006 administrative decision and his appellate rights.  The Veteran was also asked to identify any additional relevant records.  The RO also attempted to obtain SSA records, and also obtained additional VA outpatient treatment records.  

On a February 2009 VA Form 21-4142 claim form, the Veteran listed an old address on R. Road as his mailing address, and the RO subsequently sent a duty-to-assist letter to that address.  

Meanwhile, the Veteran was scheduled for a VA examination in December 2009 pursuant to the November 2008 remand directives; however, he failed to report to that examination.  The RO pointed out to the Veterans Health Administration (VHA) that their address differed from that on record with the Veterans Benefits Administration (VBA) and that the address should be verified before notice of the examination was sent to the Veteran.  It was unclear where VHA sent the notification letter.

Additionally, attempts were made to obtain records from the SSA regarding any decision involving SSA benefits awarded to the Veteran.  In a May 2010 Memorandum to File, the RO noted its specific efforts to obtain records from the SSA, and made a formal finding that no SSA records were available for review.  However, it was not clear that the records do not exist or that further efforts to obtain the records would be futile.  Instead, SSA reported that they were unable to locate information concerning the Veteran.  

The claims file also contains a Report of Contact from May 6, 2010 with a homeless coordinator, who worked in a soup kitchen in Mobile, Alabama, and the Veteran.  The Veteran's address was listed as a post office box.  The RO began using the post office box address to send correspondence to the Veteran, including notifications of future examinations, as well as duty-to-assist letters, some dated in May 2010.  

The record then shows that the Veteran was an inpatient from May 10, 2010 to June 4, 2010 at a VA facility for rehabilitation from substance abuse.  A Report of General Information associated with that VA inpatient period notes that the Veteran's Emergency Contact and next-of-kin is his Uncle.  A partial address was provided, listing his street, City, and Zip Code.  The master discharge summary indicates that the Veteran was going to live at a nearby motel until he could afford low income housing, but an address was provided, listing, presumably, the Uncle's address, as the streets were the same.  

Meanwhile, May 2010 notifications of scheduled examinations in June 2010 were sent to the Veteran's Uncle's address.  However, it appears that the notifications were sent to the wrong house number.  The notification letters show the house number as [redacted] or [redacted], but a VA discharge summary from June 2010 notes the Veteran's address of record as having a house number of [redacted].  Additionally, the notification letters show that the Veteran's address as being on a "road" but the discharge summary notes that the address is on a "street" and not a "road."  Finally, after the Veteran failed to report to examinations scheduled in December 2009 and June 2010, the RO issued a supplemental statement of the case (SSOC), but sent this to the post office box.  In addition, VHA listed another address for the Veteran on a VA examination scheduling sheet which was printed in February 2011.  

In sum, notification letters of scheduled examinations and duty to assist letters were sent to various locations, including to a post office box, but it remained unclear as to whether any of these notifications were sent to the correct address of the Veteran's Uncle, the Veteran's emergency contact and next of kin, as listed on the master discharge summary.  While it appears that some attempt has been made to send notifications to the Uncle's address, it does not appear that any correspondence was ever sent to the correct address when all of the evidence in the claims file is reviewed collectively.  

While it appears that the Veteran is homeless, and it is certainly his responsibility to keep VA abreast of his current address of record, or an address where he can receive mail, the Veteran is nonetheless entitled to the benefit of the doubt in this regard because the record reflects that all of the requisite notices up to that point were sent to incorrect addresses.  As such, the Board remanded the matter once again in October 2011 to afford the Veteran another opportunity to appear for a VA examination which has been deemed necessary in order to decide this claim.  In the October 2011 remand, the Veteran was specifically notified that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with any other original claim, (including a claim for disability pension), a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Thus, the Veteran was put on notice that if he did not appear for the examination which has been deemed necessary to accurately adjudicate this appeal, the claim may be denied as a matter of law.  

Pursuant to the October 2011 remand directives, additional VA treatment records were obtained.  Additionally, an October 2011 Report of Contact shows that an RO employee spoke with the Veteran on the telephone and obtained his current mailing address.  The RO subsequently sent another duty-to-assist letter to the Veteran's correct address again notifying him of the June 2006 administrative decision and providing him with his appellate rights.  He was also asked to identify any additional relevant evidence.

In a November 2011 response from the SSA, it is indicated that the Veteran's medical records had been destroyed and that after exhaustive and comprehensive searches they had been unable to locate medical records and further efforts would be futile.  In a December 2011 letter, the RO informed the Veteran that SSA records could not be obtained and he should furnish a copy of the records or other medical records in support of the claim.  He was informed that if a response was not received within 10 days of the date of the letter, a decision would be made based on the evidence of record.  This notification complies with the criteria set forth in 38 C.F.R. § 3.159(e).  

Another VA examination was scheduled for January 2012, but the Veteran once again failed to report.  The address listed on the December 2011 examination request form matches the address provided by the Veteran in October 2011.  

The RO issued a supplemental statement of the case in February 2012 and returned the case to the Board.  

In summary, all remand directives were substantially complied with, to the extent possible.  The Veteran was scheduled for numerous examinations, but failed to report to all of them, even after it was determined that his mail was being sent to the correct address.  It has been stated numerous times that this case turns on the question of what disabilities were incurred as a result of the Veteran's August 1996 MVA, which has been determined to have been the result of his own willful misconduct.  In order for this information to be obtained, there must be an adequate examination, which is currently lacking in this case.  The Veteran has been provided with every opportunity to appear for such an examination, and VA has made every effort to ensure that the Veteran has been provided with adequate notice of the examinations themselves, as well as notice of the consequences of his failure to report.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured all procedural defects and has obtained all relevant evidence, to the extent possible.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The agency of original jurisdiction (AOJ) substantially complied with the all remand orders, to the extent possible, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Furthermore, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations when the Veteran would appear for them, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Unfortunately, a medical opinion is necessary to decide this appeal favorably, and the Veteran has chosen not to appear for VA examinations scheduled in conjunction with his claim that are necessary to decide this claim.  He has been provided with notice of the consequences of his failure to report to a necessary examination, and additional attempts to schedule more examinations would be futile.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Non-Service-Connected Pension

The Veteran seeks a non-service-connected pension for disabilities that render him permanently and totally disabled, but which are not service-connected.  

VA law authorizes the payment of a non-service-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a Veteran: 

(1) served in the active military, naval or air service for ninety (90) days or more during a period of war; 

(2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and 

(3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23. 

38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3) (2011). 

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  

Permanent and total disability for pension purposes is held to exist when there is a single disability ratable at 60 percent or more, or where there are two or more disabilities with a combined evaluation of 70 percent or more, with at least one of the disabilities rated at least 40 percent, and the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of such disability. 38 C.F.R. § 4.16.  Unemployability may be established on the basis of the particular circumstances of the Veteran, including disabilities in combination with employment, background, and age.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.17, 4.19.  

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B) , 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B). Finally, permanent and total disability will also be presumed for a Veteran who is age 65 or older.  38 U.S.C.A. § 1513(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2). 

In this case, the Veteran served on active duty for a period of at least 90 days during a time of war; thus, the remaining question is whether he is permanently and totally disabled from non-service-connected disabilities not due to his/her own willful misconduct.  

Disability pension is not payable for any condition due to the veteran's own willful misconduct.  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability will be considered the result of the person's willful misconduct.  See 38 C.F.R. § 3.301(b) and (c)(2) . 

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action, that involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and will not be determinative unless it is the proximate cause of injury.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § .31(n)

Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m). 

When the Veteran's case was initially before the Board in October 2001, the issue at that time involved whether the Veteran was entitled to a permanent and total disability evaluation for pension purposes.  The Veteran's several nonservice-connected disabilities were not considered to be permanent and total.  A VA general medical examination in April 2000 noted that the Veteran had a history of pain and swelling of his knees and legs since 1996 and noted the 1996 MVA history.  The examiner also noted that the Veteran had a history of depression and a history of collapsed lung, both since the 1996 MVA.  The examiner noted a diagnosis of traumatic arthritis of the right knee with chronic pain and limping, and a history of depression, but also indicated that the Veteran's overall physical health was satisfactory.  

A VA joints examiner in March 2000 knee problems which began secondary to an MVA in August 1986.  The Veteran reported knee problems since that time.  Objective findings of a current knee disability were noted, and the diagnosis was residuals of a left knee injury with patellar fracture, status post open reduction internal fixation; status post hardware removal; and, posttraumatic arthritis with pain, swelling, and limitation of motion.  

A VA psychiatric examination from April 2000 noted that the Veteran sustained a collapsed lung and a shattered left kneecap in the MVA of August 1996.  The report also notes that the Veteran had a long history of polysubstance and alcohol abuse which began when he was a teen.  At the April 2000 examination, the Veteran reported that he was treated for "drinking a lot" at an inpatient facility in Alabama following the 1996 MVA.  This report is consistent with the records in the claims file showing inpatient treatment from September 12, 1996 through September 27, 1996.  The admission Axis I diagnoses included alcohol dependency, cannabis dependency, cocaine dependency, polysubstance abuse (opiates, benzodiazepines, amphetamines, etc), dysthymia, and nicotine dependency.  

As with the other VA examinations of 2000, the psychiatric examination merely noted current disabilities, namely adjustment disorder with depressed mood and polysubstance abuse in this case; however, there is no medical opinion as to whether the Veteran's disabilities were specifically incurred as a result of the MVA.  Nonetheless, the Veteran has consistently reported that his disabilities of depression and the left knee began as a direct result of the 1996 MVA.  In addition, a January 2007 VA medical record included a diagnosis of substance induced mood disorder (depression).  

A VA inpatient discharge summary shows that the Veteran was admitted for one week in December 1997.  He was admitted by the police department and the report notes that the Veteran had been in jail for one month following threats upon his spouse.  He was drunk and he kicked in the door of his mother's house.  He was reportedly an alcoholic.  

At the Veteran's personal hearing in August 2001, he testified that he was in the hospital for two weeks following the 1996 MVA.  He testified that he had a collapsed lung and his left kneecap was shattered.  He testified that he still had pain in the knee and pain in the chest, and that as a result of these disabilities, he was no longer able to work.  He testified that his last employment, as a pipe-fitter, terminated in August 1996 when he had the MVA.  Finally, the Veteran also testified that he was treated with anti-depressants after the MVA, but had since stopped taking them and was trying to deal with the depression on his own.  

The case was remanded for additional development.  The development included obtaining evidence relating to a motor vehicle accident (MVA) of August 24, 1996, wherein the Veteran sustained a number of injuries.  Evidence of record at the time of the remand, as noted above, indicated the Veteran was under the influence of alcohol when he was involved in the MVA. 

The remand had asked that the Veteran be afforded a VA examination and that the examiner identify each disorder present as well as each disorder claimed by the Veteran.  The examiner was asked to provide an opinion as to whether any disorder was causally or etiologically related to the Veteran's history of alcohol and/or drug abuse.  The examiner was further asked to offer an opinion as to how severe any impairment impacted by drug and/or alcohol abuse would be if such abuse were not present. 

The last rating decision of record, prior to the Board's 2001 remand, was dated in May 2000.  The Veteran's nonservice-connected disabilities were identified as gastroesophageal reflux disease (GERD), rated as 30 percent disabling, limitation of motion of the left knee, rated as 30 percent disabling, degenerative changes of the cervical and thoracic spine, rated as 10 percent disabling, adjustment disorder with depressed mood, rated as 10 percent disabling, and status post left pneumothorax, rated at a noncompensable level.  Alcohol dependence/polysubstance abuse was also listed but not rated as it was attributed to willful misconduct.  This rating was based on the results of VA examinations provided in March and April 2000. 

The Veteran was afforded a VA examination in April 2003.  The examination report indicated that the claims folder and Board remand had been reviewed.  However, the examination report provided statements that appeared to be contradictory to evidence on file in the claims folder.  The report noted that the Veteran's only hospitalization was for knee surgery; however, there are clearly two VA discharge summaries and one private one of record that relate to inpatient substance abuse treatment, as described above.  Further, there was no discussion of the Veteran's arthritis of the cervical or thoracic spine, both noted on x-ray reports from the Veteran's hospitalization at USA Hospital Medical Center in August 1996, and rated as one of the Veteran's disabilities.  The examination report referred to the Veteran's right knee as opposed to his left.  Finally, in addition to not reporting on the disorders of record, the examiner failed to provide the opinion requested regarding a possible connection between the Veteran's disorders and substance abuse; although, he did note that the record revealed that the Veteran sustained trauma to his left knee during an MVA while under the influence of alcohol.  The examiner also noted that the only complaint at the time of the examination was his left knee pain.  The Veteran essentially maintained that he was no longer able to work as a pipe-fitter because of his knee disability.  The only disorders listed were the Veteran's right [sic] knee and history of mild GERD and substance abuse.  The examiner noted that the Veteran took medication for mild heartburn and reflux, and in the same sentence, noted that the Veteran had a long history of substance abuse; and, that he received a ticket for a DUI as a result of the MVA of 1996.  

Importantly, the VA examiner concluded that the Veteran's primary problem was his right [sic] knee from the old fracture.  The examiner also noted a history of mild GERD and a long history of substance abuse.  With regard to unemployability, the examiner noted that the Veteran was primarily trying to engage in physical labor, as the evidence reflects prior employment as a carpenter and a pipe-fitter.  As a result of the Veteran's knee condition, the examiner opined that it would be nearly impossible for the Veteran to return to his former employment status.  The examiner acknowledged the Veteran's ability to work in a more sedentary type of job, but felt that he was really not capable of doing that because of his other history.  In essence, the examiner opined that because of the Veteran's age, his status and his training capabilities and education capabilities, he was considered unemployable and not qualified to do any other type of work.  

An addendum to the examination report was provided in November 2006.  The only issue the RO asked to be clarified was if the examiner really meant the left knee in the report as opposed to the right.  There was no request to have the full opinion provided as requested by the Board.  The addendum did say the left knee was examined and this should have been stated in the report.  

The October 2001 remand directed that a police report and additional treatment records be obtained.  As noted, the Veteran had a clear history of substance abuse, as documented in VA medical records.  The RO was further instructed to make a determination as to whether any of the Veteran's disabilities, including but not limited to those injuries sustained in the MVA, were the result of willful misconduct. 

The RO obtained a copy of the police accident report noting the August 1996 MVA.  A copy of a charging report was also received.  The Veteran was charged with first degree assault under Alabama Criminal Code (AL Code) 13-A-6-20 (1996 through Reg Sess).  That provision provides that a person commits the crime of assault in the first degree if, while driving under the influence of alcohol or a controlled substance, or a combination thereof in violation of (AL Code) 32-5A-191, they cause serious bodily injury to the person of another with a motor vehicle.  Such a charge is a Class B felony. 

The RO issued an administrative decision in June 2006.  The issue was described as "[w]hether the claimant's disability(ies) of August 24, 1996, was incurred in line of duty and not due to willful misconduct."  The decision went on to cite to various reports of records in detailing the Veteran's MVA, this included the initial hospital report and later records.  However, no specific injury was identified as being directly related to the MVA, although the decision indicated that he was treated for the left knee and a pneumothorax.  The administrative decision determined that the Veteran's undescribed injuries were unintentional but were the result of willful misconduct.  At the time of the November 2008 Board remand, the Veteran had not yet been provided notice of this administrative decision. See 38 C.F.R. § 3.103(a).  

The Veteran had testified at his Board hearing in August 2001 that he had not applied for disability benefits from the Social Security Administration (SSA).  However, the RO had developed evidence that Veteran was receiving SSA benefits and made multiple requests for his records beginning in January 2006.  No response to the requests was received.  An undated Report of Contact shows that it was confirmed that the veteran began receiving Supplemental Security Income (SSI) benefits in January 2005.  The RO wrote to the Veteran in March 2007.  He was informed that, since he was in receipt of SSI benefits, he was eligible for nonservice-connected disability pension benefits.  He was asked to provide information regarding his sources of income. 

The Veteran provided the requested information.  The several forms submitted were date stamped as received by the RO on April 17, 2007.  The claims folder does not show that any benefits were paid based on this information.  There is a Report of Contact, dated May 6, 2008, that reported on a conversation with the Veteran.  It was noted that the Veteran's appeal was completed on March 6, 2007 (the letter determining his eligibility).  The Veteran claimed he had never heard from VA.  

In an April 2008 Report of Contact, the Veteran provided a new address, on [redacted].  

The next item of record is a supplemental statement of the case (SSOC) dated in June 2008.  This provides the first notice to the Veteran of the unfavorable administrative decision from June 2006.  The SSOC noted that the Veteran had been informed that he was eligible for nonservice-connected disability pension benefits.  The SSOC further noted that the notice was in error in light of the unfavorable administrative decision.  The final determination was that the Veteran was not entitled to benefits administered by VA for any resulting injury by an act of willful misconduct.  As noted, the administrative decision did not refer to any specific injury in determining that the Veteran had injuries due to willful misconduct.  Further, the June 2008 SSOC also fails to address any specific injury that cannot be considered in determining the veteran's eligibility for nonservice-connected disability pension benefits.  In light of the foregoing, the matter was once again remanded in November 2008.  As noted in the November 2008 Board remand, the Veteran had not yet been informed of the specific injuries the RO has determined are the result of willful misconduct.  If the determination remains that the Veteran has disorders that cannot be evaluated because they were the result of willful misconduct, the Veteran's other disorders must still be evaluated to determine if they are sufficient to satisfy the necessary criteria.

This was explained in the November 2008 remand.  In that remand, the Board specifically indicated that the most recent examination report and addendum of 2006 was not adequate and not in compliance with the instructions of the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Pursuant to the November 2008 remand instructions, the Veteran was provided notice in February 2009 of the June 2006 administrative decision regarding the Veteran's "injuries" being the result of the Veteran's own willful misconduct.  This notice was sent to the [redacted] address.  However, as noted below, the Veteran may not have received this notice because it appears that he may have been homeless by the time this notice was sent to him.  

According to the applicable VA law and regulation, for purposes of non-service-connected disability pension, a person can also be considered to be permanently and totally disabled if such person is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  See 38 U.S.C.A. § 1502(a)(2) ; 38 C.F.R. § 3.3(a)(3)(vi)(B).  In other words, for purposes of entitlement to VA pension benefits, a determination of disability from the SSA would obviate the need for the Veteran to establish permanent and total disability by other means.  As such, if it could be determined which disabilities rendered the Veteran unemployable for SSA purposes, and, if it could be determined which, if any, disabilities, were not due to willful misconduct, for non-service-connected pension purposes, it could then be determined whether the Veteran was entitled to a non-service-connected pension benefit.  

On a February 2009 VA Form 21-4142 claim form, the Veteran listed an old address on [redacted] as his mailing address, and the RO subsequently sent a duty-to-assist letter to that address.  The RO also provided notice of the administrative determination concerning willful misconduct and informed the Veteran of his appellate rights.  

Meanwhile, the Veteran was scheduled for a VA examination in December 2009 pursuant to the November 2008 remand directives; however, he failed to report to that examination. The RO pointed out to the Veterans Health Administration (VHA) that their address differed from that on record with the Veterans Benefits Administration  (VBA) and that the address should be verified before notice of the examination was sent to the Veteran. It is unclear where VHA sent the notification letter.

In a May 2010 Memorandum to File, the RO noted its specific efforts to obtain records from the SSA, and made a formal finding that no SSA records were available for review.  However, it was not clear that the records did not exist or that further efforts to obtain the records would be futile.  Instead, SSA reported that they were unable to locate information concerning the Veteran. 

The claims file also contains a Report of Contact from May 6, 2010 with a homeless coordinator who worked in a soup kitchen in Mobile, Alabama, and the Veteran.  The Veteran's address was listed as a post office box.  The RO began using the post office box address to send correspondence to the Veteran, including notifications of future examinations, as well as duty-to-assist letters, some dated in May 2010.  

The record then shows that the Veteran was an inpatient from May 10, 2010 to June 4, 2010 at a VA facility for rehabilitation from substance abuse.  A Report of General Information associated with that VA inpatient period notes that the Veteran's Emergency Contact and next-of-kin is his Uncle.  A partial address was provided, listing his street, City, and Zip Code.  The master discharge summary indicates that the Veteran was going to live at a nearby motel until he could afford low income housing, but an address was provided, listing, presumably, the Uncle's address, as the streets were the same. 

Meanwhile, May 2010 notifications of scheduled examinations in June 2010 were sent to the Veteran's Uncle's address.  However, it appears that the notifications were sent to the wrong house number.  The notification letters show the house number as [redacted] or [redacted], but a VA discharge summary from June 2010 notes the Veteran's address of record as having a house number of [redacted].  Additionally, the notification letters show that the Veteran's address as being on a "road" but the discharge summary notes that the address is on a "street" and not a "road."  Finally, after the Veteran failed to report to examinations scheduled in December 2009 and June 2010, the RO issued a supplemental statement of the case (SSOC) in March 2011, but sent this to the post office box.  In addition, VHA listed another address for the Veteran on a VA examination scheduling sheet which was printed in February 2011. 

In sum, notification letters of scheduled examinations and duty to assist letters had been sent to various locations, including to a post office box, but it does not appear that any of these notifications were ever sent to the correct address of the Veteran's Uncle, the Veteran's emergency contact and next of kin, as listed on the master discharge summary.  

Because it was still unclear as to whether the Veteran was in receipt of SSA benefits, and because all previous VA examinations were inadequate for purposes of establishing basic entitlement to non-service-connected pension benefits, the case was remanded a third time in October 2011.  Importantly, at the time of the October 2011 remand, there was a question as to the Veteran's whereabouts, and his last known address of record.  As such, the Board was uncertain as to whether the Veteran was aware of the VA examinations that were being scheduled on his behalf, as the Veteran never acknowledged, or provided any cause for, his failure to report to the VA examinations scheduled, as noted above.  

Significantly, the October 2011 remand specifically notified the Veteran that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with any other original claim, (including a claim for disability pension), a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Thus, the Veteran was further notified that if he did not appear for the examination which has been deemed necessary to accurately adjudicate this appeal, the claim may be denied as a matter of law. 

Subsequent to the October 2011 remand, the Veteran was located, and contacted by a representative from the RO to confirm his present address.  The Report of Contact, dated in October 2011 notes that per a telephone conversation with the Veteran, an RO employee confirmed that the Veteran lived on R Court.  

VA mental health records from November 2010 through September 2011 were obtained and show that the Veteran continued to have a substance abuse problem and that he was unable to attend most therapy sessions due to a lack of transportation.  The RO sent an updated duty-to-assist letter to the Veteran notifying him of the June 2006 administrative decision.  

In November 2011, the RO received notice from the SSA that all records pertaining to the Veteran with regard to a claim for SSA benefits had been destroyed.  The RO thereafter made formal finding that the Veteran's Social Security Administration records were unavailable and further efforts to obtain them would be futile.  

In December 2011, the RO scheduled the Veteran for another VA examination.  The address listed on the December 2011 examination request form matches the address provided by the Veteran in October 2011.  The RO scheduled the Veteran for a VA examination.  The Veteran once again failed to report to the examination.  

In essence, the evidence in this case supports a finding that the Veteran has disabilities of the left knee and lung that were incurred coincident with an August 1996 MVA.  This is reported in the treatment records following the accident and in VA examinations in March and April 2000, as well as the examination of April 2003 and the addendum in 2006.  Although there is no medical opinion substantiating the Veteran's assertions, the Veteran is certainly competent to state that he injured his knee and chest in an auto accident and that he has had pain ever since the August 1996 MVA.  

The Veteran's non-service-connected disabilities include gastroesophageal reflux disease (GERD), rated as 30 percent disabling; degenerative changes of the cervical and thoracic spine, each rated as 10 percent disabling; adjustment disorder with depressed mood, rated as 10 percent disabling; right leg operations, rated as noncompensable; and status post left pneumothorax, rated as noncompensable.  The combined evaluation is 50 percent.  Residuals of a left knee injury with arthritis, were originally rated as 30 percent disabling before it was determined that the injuries resulting from the automobile accident were the result of willful misconduct.  See the ratings assigned in the May 2010 rating decision.

Unfortunately, the record also shows that the Veteran was under the influence of alcohol at the time of the August 1996 MVA.  As noted above, the Veteran was deemed an alcoholic and received in-patient treatment for substance abuse shortly after the August 1996 MVA.  The police report and hospitalization records generated following the accident provides undisputable evidence that the Veteran was drunk at the time of the accident.  Other records as discussed above show that he has an ongoing substance abuse problem.  In light of the foregoing, the RO determined, in a June 2006 administrative decision, that the Veteran's disabilities were due to his own willful misconduct.  Although the Veteran was directed to appear for subsequent VA examinations to determine exactly which disabilities were incurred as a result of the MVA, it is clear from the record that, at the very least, the Veteran's left knee disability, is coincident with the MVA of August 1996.  This is not only reported numerous times by the Veteran, but the operative report for the left knee fracture, which is dated on August 25, 1996 specifically notes that the Veteran sustained a comminuted fracture to the left patella while involved in the MVA.  The operative report does not specifically state that the MVA occurred on August 24, 1996, but given that the surgery took place on August 25, 1996, it would seem unlikely that the report would be referring to any MVA prior to the MVA in question which took place one day prior to the left knee surgery.  

Importantly, this is the only disability that the examiner in April 2003 found that rendered the Veteran unemployable.  The examiner in April 2003 specifically indicated that this was the Veteran's main complaint, and that the only other problem he had was GERD, which was noted to be mild.  

Because the Veteran's left knee disability is clearly linked to the MVA, which was incurred as a result of his own willful misconduct, entitlement to pension cannot be based on the April 2003 examiner's findings of unemployability due to the left knee disability on an extraschedular basis.  Importantly, this examiner also noted that the Veteran's long history of substance abuse was also a factor in the Veteran's inability to obtain a job in a sedentary environment.  

Moreover, because the Veteran did not appear for examinations scheduled on his behalf, and because any SSA records which may have existed at one time have been destroyed, there is no evidence to establish the presence of any other disabilities which are unrelated to the August 1996 MVA which also, independently, render the Veteran permanently and totally disabled.  

In conclusion, the evidence of record does not support the Veteran's claim of entitlement to non-service-connected pension benefits.  Instead, the evidence of record supports a finding that his non-service-connected disability involving the left knee, which a VA examiner in April 2003 found to be permanent and total, was incurred as a result of his own willful misconduct.  In addition, the examiner in April 2003 said that the Veteran's long history of substance abuse would inhibit the Veteran's ability to work in any environment because of limitations in education and limitations in training ability.  

Importantly, there are no other opinions with regard to the likely etiology Veteran's other disabilities because the Veteran failed to report to VA examinations scheduled for the specific purpose of obtaining such opinions.  This evidence, which could have been obtained to support the Veteran's claim with regard to his other disabilities, is not of record because the Veteran chose not to appear for VA examinations which were deemed necessary in order for the Veteran to have any chance to have his claim decided favorably.  As stated previously, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  

Significantly, the Veteran was notified in the October 2011 remand that his failure to report to a VA examination scheduled in conjunction with this pension claim could result in the denial of the benefits sought.  

With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the basis of the determination or the elements that were lacking to substantiate the claim.  During the hearing, however, testimony was taken concerning the Veteran's work experience, symptoms, and his belief that he could not work due to his disabilities.  The Chairman requested information about whether the Veteran had filed for SSA benefits and where he received health care.  As a result, prejudice is not shown.  Moreover, the Veteran has not identified any error or prejudice with respect to this hearing.

For all the foregoing reasons, the preponderance of the evidence is against the claim.  The evidence does not establish permanent and total disability, due to disabilities not of the Veteran's own willful misconduct, and the criteria for non-service-connected disability pension benefits have not been met.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A permanent and total disability evaluation for pension purposes is denied; basic entitlement to non-service-connected pension benefits is denied as a matter of law.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


